PRESIDING JUSTICE McCULLOUGH, dissenting: The Commission decision to award temporary total disability (TTD) for 69 weeks was not against the manifest weight of the evidence. The medical testimony was that of Dr. Gonzales, claimant’s treating physician, and Dr. Spencer, an orthopedic specialist. The evidence presented by each doctor was in direct conflict as to claimant’s ability to return to work. The Commission adopted "the findings of Dr. Spencer and accordingly finds that petitioner was temporarily totally disabled through October 23, 1991,” for a period of 69 weeks at the rate of $610.97 per week. As pointed out by the majority, the only issue is whether the Commission’s decision to award 69 weeks TTD was against the manifest weight of the evidence. On the October 23, 1991, date, Dr. Spencer opined that claimant was capable of returning to her regular work as a secretary. The claimant argues that Dr. Spencer’s testimony was not believable and did not reflect the examination he conducted. As the trial judge stated, the Commission’s decision is clearly supported by the evidence in the record "notwithstanding the claimant’s rather dubious attack of Dr. Spencer’s credibility.” Dr. Spencer conducted his examination of claimant after claimant’s lumbar laminectomy. He testified, "based on the spurious neurologie examination, it was difficult for me to attribute any validity to the subjective complaints; and, so, I felt that there were no objective — there was no objective evidence to substantiate the neurologic complaints that she had.” He also recommended "she should return to work as a secretary.” This is a classic case of manifest weight. We should not usurp the Commission’s prerogative. The only issue is the extent of TTD. The Commission believed Dr. Spencer that claimant could return to work as a secretary. The circuit court’s decision confirming the Commission’s decision should be affirmed.